Case 4:20-cv-00788 Document 34 Filed on 01/27/21 in TXSD Page 1 of States
                                                            United  4     Courts
                                                              Southern District of Texas
                                                                       FILED
                                                                 January 27, 2021
                                                            Nathan Ochsner, Clerk of Court
Case 4:20-cv-00788 Document 34 Filed on 01/27/21 in TXSD Page 2 of 4
Case 4:20-cv-00788 Document 34 Filed on 01/27/21 in TXSD Page 3 of 4
Case 4:20-cv-00788 Document 34 Filed on 01/27/21 in TXSD Page 4 of 4
